              Case 1:21-cv-11533-ADB Document 1 Filed 09/19/21 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS


    GERALD F. MEUSE,
      Plaintiff,

    v.                                                             DOCKET NO.

    NATIONAL P.I. SERVICES, LLC and
    DOES 1 – 10,
      Defendants.


                                              COMPLAINT

         Plaintiff GERALD F. MEUSE (hereafter, “Plaintiff”) complains against Defendant

National P.I. Services, LLC (hereafter, “Defendant”); and JOHN DOES 1-10 inclusive (hereinafter

collectively as “Defendants”), and alleges as follows:

                                       NATURE OF THE ACTION

         1.      It is estimated that one in four adults in the United States have a criminal record of

some kind and that more than ninety percent of all employers in the United States perform criminal

background checks on job candidates.1

         2.      Most employers are reluctant to hire people with a criminal history.2

         3.      Existing law requires employers to consider certain relevant factors, including the

age, nature, and severity of a job applicant's criminal record and the duties to be performed, before




1
  . NAT'L CONSUMER LAW CTR., BROKEN RECORDS: HOW ERRORS BY CRIMINAL BACKGROUND CHECKING
COMPANIES HARM WORKERS AND BUSINESSES (Apr. 2012), at 3. See also SOC'Y FOR HUMAN RES. MGMT.,
BACKGROUND CHECKING: CONDUCTING CRIMINAL BACKGROUND CHECKS, slide 3 (Jan. 22, 2010), located at
http://www.slideshare.net/shrm/background-check-criminal (last visited on May 2, 2012); Ben Geiger, Comment:
The Case for Treating Ex-Offenders as a Suspect Class, 94 CAL. L. REV. 1191, 1193 (2006).
2
   Harry Holzer, Steven Raphael & Michael A. Stoll, Employer Demand for Ex-Offenders: Recent Evidence from Los
Angeles, Nat'l Crim. J. Ref. Svs. (March 2003), available at
https://www.ncjrs.gov/App/Publications/abstract.aspx?ID=244705.

                                                      1
             Case 1:21-cv-11533-ADB Document 1 Filed 09/19/21 Page 2 of 8




making an adverse employment decision based on a person’s criminal record.3

        4.       It is therefore imperative that criminal background check companies provide

accurate, complete, and up-to-date information about a job applicant's criminal record.

        5.       Obsolete or irrelevant criminal history information is prohibited from disclosure.

This is to alleviate stigmatization and the negative collateral consequences of old and dated

criminal records and to promote successful reentry and rehabilitation of people with criminal

records.

        6.       To further this compelling interest, Congress (through the Fair Credit Reporting

Act (“FCRA”) under 15 USC §1681 et seq.) enacted comprehensive legislation regulating the

procurement and issuance of background check reports, stating that "consumer reporting agencies

have assumed a vital role" and that "there is need to insure that consumer reporting agencies

exercise their grave responsibilities with fairness, impartiality, and a respect for the consumer's

right to privacy." 15 USC §1681(a).

        7.       The FCRA requires a background check company to follow extremely stringent

procedures to ensure that whenever criminal history information is reported, it is accurate,

complete, and up to date.

        8.       Under 15 USC §1681e(b), a background check company “shall follow reasonable

procedures to assure maximum possible accuracy of the information concerning the individual

about whom the report relates.” (Emphasis added).

        9.       In addition, when public records information such as criminal history information

is reported in the employment context, the background check company is required to “maintain



3
 See generally Equal Employment Opportunity Commission, Enforcement Guidance on the Consideration of Arrest
and Conviction Records in Employment Decisions Under Title VII of the Civil Rights Act of 1964, as amended, 42
U.S.C. § 2000e et seq (Apr. 25, 2012)., available at http://www.eeoc.gov/laws/guidance/arrest_conviction.cfm.

                                                      2
          Case 1:21-cv-11533-ADB Document 1 Filed 09/19/21 Page 3 of 8




strict procedures designed to insure that … [the information reported] is complete and up to date.”

15 USC §1681k(a)(2) (emphasis added).

       10.     Under the FCRA, a background check company is prohibited from reporting arrests

or charges that did not result in conviction that antedate the report by more than 7 years. Moreover,

with limited exceptions, any other adverse information that antedate the report by more than 7

years cannot be reported. 15 USC §1681c(a) (emphasis added).

       11.     In connection with issuance of Plaintiff’s consumer report, none of these mandates

were followed. Defendant disclosed obsolete criminal history information regarding Plaintiff that

resulted in a loss of a valuable employment opportunity for Plaintiff.

       12.     Defendant failed to abide by the restrictions and requirements set forth herein and

upon information and believe routinely provides screening reports and engages in practices that

violate various provisions of these governing statutes, including reporting obsolete criminal history

information and failing to provide written notices.

       13.     As a result of Defendant’s wrongful acts and omissions, Plaintiff has been injured,

including without limitation, by virtue of having lost employment opportunities and then having

been forced to spend time, money, and energy to clean up after Defendant’s errors.

       14.     Plaintiff seeks actual and/or compensatory damages, punitive damages, and

equitable relief, including costs and expenses of litigation, including attorneys’ fees, and

appropriate injunctive relief requiring Defendant to comply with its legal obligations, as well as

additional and further relief as may be appropriate. Plaintiff reserves the right to amend this

Complaint to add additional relief as permitted under applicable law.




                                                 3
          Case 1:21-cv-11533-ADB Document 1 Filed 09/19/21 Page 4 of 8




                                           THE PARTIES

       15.     Plaintiff is and at all times relevant herein was a resident of the State of

Massachusetts.

       16.     Defendant is a consumer reporting agency, and is and at all times herein mentioned

was, a New Hampshire Limited Liability Company with its principle place of business at 660

Central Avenue, Dover, New Hampshire 03820. It may be served by Service of Process upon its

registered agent, Frank R. Santin, at the address of 660 Central Avenue S201, Dover, New

Hampshire 03820.

       17.     For purposes of the FCRA, Defendant is a “consumer reporting agency” as defined

under 15 USC §1681a(f) because it is a “person which, for monetary fees, dues…regularly engages

in whole or in part in the practice of assembling or evaluating consumer credit information or other

information on consumers for the purpose of furnishing consumer reports to third parties, and

which uses any means or facility of interstate commerce for the purpose of preparing or furnishing

consumer reports.” (Emphasis added).

       18.     A “consumer report” is “any written, oral, or other communication of any

information by a consumer reporting agency bearing on a consumer’s credit worthiness, credit

standing, credit capacity, character, general reputation, personal characteristics, or mode of

living which is used or expected to be used or collected in whole or in part for the purpose of

serving as a factor in establishing the consumer’s eligibility for….employment.” 15 USC

§1681a(d) (emphasis added).

       19.     Defendant’s reports, including the background check report at issue in the present

case, contain background information on consumers regarding their general reputation, character,

mode of living or other personal characteristics. Among other things, Defendant’s reports typically



                                                 4
          Case 1:21-cv-11533-ADB Document 1 Filed 09/19/21 Page 5 of 8




include information regarding criminal histories.

       20.     Defendant sells background check reports to, among others, prospective employers.

       21.     Plaintiff is ignorant of the Defendants sued herein as JOHN DOES 1-10, inclusive,

and therefore sues those Defendants by such capacities when such information is ascertained.

       22.     Plaintiff is informed and believes and thereon alleges that each of the John Doe

Defendants is responsible in some manner for the occurrences herein alleged and that Plaintiff’s

damages as herein alleged were proximately caused by such occurrences.

       23.     Plaintiff is informed and believes and thereon alleges that, at all times herein

mentioned, Defendants JOHN DOES 1-10, were principals or agents of each other and of the

named Defendants and in doing the things alleged in this complaint, were acting in the scope of

such agency and with the permission and consent of Defendants.

                                  JURISDICTION AND VENUE

       24.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

       25.     Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                              FACTS

       26.     On or about 2019, Plaintiff applied for a firefighter position with the City of Everett

Fire Department (hereinafter the “Fire Department”) in Everett, Massachusetts.

       27.     On or about September 2019, the Fire Department procured a background screening

report or consumer report (the “Report”) regarding Plaintiff from Defendant.

       28.     In the Report Defendant disclosed that in 2011 Plaintiff was arrested and charged

by the Norfolk Virginia Police with: (1) assault against his girlfriend, Beatrice Mays, and (2)

violation of restraining order.

       29.     Based on the obsolete criminal history contained in the Report, the Fire Department



                                                  5
          Case 1:21-cv-11533-ADB Document 1 Filed 09/19/21 Page 6 of 8




determined that Plaintiff was not a suitable candidate and bypassed him for the firefighter position

for which he applied.

       30.     As a result, Plaintiff incurred economic losses as well as emotional distress and

damage to his reputation.

                                  FIRST CAUSE OF ACTION
                         (Violation of 15 United States Code §1681e(b))

       31.     Plaintiff hereby incorporates by reference the allegations of each and every

paragraph above.

       32.     Plaintiff is informed and believes, and thereon alleges Defendant failed to use

reasonable procedures to ensure the maximum possible accuracy of the information reported.

Specifically, Defendant consistently failed to maintain sufficient procedures to verify the results

of the information it reported.

       33.     Such practice has been held many years ago to be in violation of the FCRA as it is

not calculated to ensure accuracy. Despite this industry-wide knowledge, Defendant willfully and

recklessly persists in its out-lawed practice resulting in erroneous reports.

       34.     Defendant’s violations entitle Plaintiff to damages pursuant to 15 USC § 1681n,

including statutory damages in the amount of not less than $100 and no more than $1,000, punitive

damages, reasonable attorney’s fees, and any other relief granted by this Court.

       35.     In addition Defendant’s violations entitle Plaintiff to damages pursuant to 15 USC

§ 1681o, including actual damages such economic damages, emotional distress, and damage to

reputation, in amount to be determined at trial.

                                 SECOND CAUSE OF ACTION
                         (Violation of 15 United States Code §1681k(b))

       36.     Plaintiff hereby incorporates by reference the allegations of each and every



                                                   6
          Case 1:21-cv-11533-ADB Document 1 Filed 09/19/21 Page 7 of 8




paragraph above.

       37.     Plaintiff is informed and believes, and thereon alleges Defendant failed to use strict

procedures to ensure the reported information is complete and up to date. Specifically, Defendant

reported an alleged arrest that from the date of entry antedate the Report by more than seven years.

       38.     Defendant’s violations entitle Plaintiff to damages pursuant to 15 USC § 1681n,

including statutory damages in the amount of not less than $100 and no more than $1,000, punitive

damages, reasonable attorney’s fees, and any other relief granted by this Court.

       39.     In addition Defendant’s violations entitle Plaintiff to damages pursuant to 15 USC

§ 1681o, including actual damages such economic damages, emotional distress, and damage to

reputation in an amount to be determined at trial.

                                 THIRD CAUSE OF ACTION
                       (Violation of 15 United States Code §1681c(a)(2))

       40.     Plaintiff hereby incorporated by reference the allegations of each and every

paragraph above.

       41.     Plaintiff is informed and believes, and thereon alleges Defendant failed to use strict

procedures to ensure the reported information is complete and up to date. Specifically, Defendant

reported that in 2011 Plaintiff was arrested and charged with assault and violation of a restraining

order. Said criminal history information antedates the Report by more than seven years.

       42.     Defendant’s violations entitle Plaintiff to damages pursuant to 15 USC § 1681n,

including statutory damages in the amount of not less than $100 and no more than $1,000, punitive

damages, reasonable attorney’s fees, and any other relief granted by this Court.

       43.     In addition Defendant’s violations entitle Plaintiff to damages pursuant to 15 USC

§ 1681o, including actual damages such economic damages, emotional distress, and damage to

reputation in an amount to be determined at trial.


                                                 7
         Case 1:21-cv-11533-ADB Document 1 Filed 09/19/21 Page 8 of 8




                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as follows:

       a. For a declaration that Defendant’s practices violate the FCRA, 15 USC §1681 et seq.;

       b. For statutory, compensatory, special, general and punitive damages according to

          proof and as applicable against all Defendants;

       c. For interest upon such damages as permitted by law;

       d. For an award of reasonable attorneys’ fees provided by law under all applicable

          statutes;

       e. For the costs of suit;

       f. For injunctive relief as applicable; and

       g. For such other orders of the Court and further relief as the Court deems just and

          proper.

                                   DEMAND FOR JURY TRIAL

   Plaintiff hereby requests and demands a jury trial on all issues triable by jury.


                                              Plaintiff,
                                              GERALD F. MEUSE,
                                              By his attorney,

                                              /s/ Jeremy R. Bombard
                                              Jeremy R. Bombard, #669802
                                              jbombard@bombardlaw.com
                                              BOMBARD LAW OFFICE, PC
                                              945 Concord Street
                                              Framingham, MA 01701
                                              508-620-5309
                                              Dated: September 17, 2021




                                                 8
